Citation Nr: 1010676	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-08 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disability, to include as a result of a service-connected 
disability.  

2.  Entitlement to service connection for a bilateral wrist 
disability, to include as a result of a service-connected 
disability.  

3.  Entitlement to service connection for a right shoulder 
disability, to include as a result of a service-connected 
disability.  

4.  Entitlement to an increased rating for post-operative 
residuals of torn ligaments of the left knee, currently 
evaluated as 30 percent disabling.  

5.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  

In October 2009, the Veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge (AVLJ).  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  A chronic bilateral hand disability is not currently 
shown.  

2.  A bilateral wrist disability, to include a recurrent left 
wrist sprain and scapholunate dissociation of the right 
wrist, was not shown in service or until many years 
thereafter and is not associated in any way with the 
Veteran's active duty or to a service-connected disability.  

3.  A right shoulder disability, to include arthritis, 
impingement syndrome, and tendonitis, was not shown in 
service or until many years later and is not associated in 
any way with the Veteran's active duty or to a 
service-connected disability.  

4.  The service-connected post-operative residuals of torn 
ligaments of the left knee is manifested by lateral 
instability with varus stress at zero and 30 degrees, a 
mildly positive Lachman's test, an old tiny chip fracture at 
the tip of the lateral malleolus, and a single surgical 
metallic staple at the proximal tibia.  However, nonunion of 
the left tibia and fibula and ankylosis of the left knee 
joint are not shown.  

5.  The service-connected traumatic arthritis of the left 
knee is manifested by limitation of extension to no worse 
than 10 degrees, limitation of flexion to no worse than 
95 degrees, pain, tenderness, crepitus, and small effusion.  
However, no additional limitation of motion (other than 
increased pain), flare-ups, incoordination, fatigue, 
weakness, or lack of endurance is shown on repetitive use of 
this joint.  


CONCLUSIONS OF LAW

1.  A bilateral hand disability was not incurred in or 
aggravated by active service and is not proximately due to, 
or the result of, a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).  

2.  A bilateral wrist disability was not incurred in or 
aggravated by active service and is not proximately due to, 
or the result of, a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).  

3.  A right shoulder disability was not incurred in or 
aggravated by active service and is not proximately due to, 
or the result of, a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).  

4.  The criteria for a disability rating in excess of 30 
percent for post-operative residuals of torn ligaments of the 
left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256, 5257, 
5262 (2009).  

5.  The criteria for a disability rating in excess of 10 
percent for traumatic arthritis of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, DCs 
5003, 5010, 5260, 5261 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that he/she is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

An April 2006 letter, issued prior to the decision on appeal, 
informed the Veteran of the evidentiary requirements for his 
service connection and increased rating claims.  This 
document also notified him that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
these issues but that he must provide enough information so 
that the agency could request the relevant records.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  In addition, a March 2006 letter informed 
the Veteran of the type of information and evidence used to 
assign a disability rating and an effective date-if his 
claims were granted to any extent.  Dingess/Hartman, supra.  

Further, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that VCAA notice in an 
increased rating claim need not be "veteran specific."  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
In any event, in the May 2006 letter, the RO advised the 
Veteran to submit evidence from his doctor (containing 
physical and clinical findings), the results of any 
laboratory tests or radiographic films, the dates of 
examinations and tests, as well as statements from other 
individuals who are able to describe from their knowledge and 
personal observations the manner in which his 
service-connected left knee disabilities have worsened.  

Also, a November 2008 letter informed the Veteran of the 
specific rating criteria (used in the evaluation of his 
service-connected knee disabilities) which are set forth at 
the appropriate diagnostic codes.  The timing defect of this 
correspondence was cured by the RO's subsequent 
readjudication of these increased rating claims and issuance 
of a supplemental statement of the case in July 2009.  
Pelegrini II.  See also Mayfield v. Nicholson, 444 F.3d 
at 1333.  

For this reason, the Board concludes that no harm to the 
Veteran has occurred as a result of the final adjudication of 
his service connection and increased rating claims on appeal.  
In this regard, the Board notes that neither the Veteran, nor 
his representative has alleged any prejudice in terms of VCAA 
notification.  Shinseki v. Sanders, 129 S.Ct. 1696, 1705 
(2009).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

In the present case, the record reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the Veteran, including in particular 
post-service treatment records.  He recently testified at a 
hearing conducted at the RO before the undersigned Acting 
VLJ.  

In addition, he underwent several pertinent VA examinations 
during the current appeal.  He does not contend, and the file 
does not show, that the examinations were inadequate for 
rating purposes, or that his symptoms have become worse since 
his most recent examinations.  Rather, the VA examinations 
are adequate because, as shown below, they were based upon 
consideration of the Veteran's prior medical history, his 
assertions and current complaints, and because they describe 
the disability in detail sufficient to allow the Board to 
make a fully informed determination.  Barr v. Nicholson, 21 
Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 
405, 407 (1994)) (internal quotations omitted).  

The Board acknowledges that the Veteran has not undergone VA 
examinations pertinent to his bilateral hand and right 
shoulder claims.  Importantly, however, when the Veteran 
reported to a VA hand, thumb, and fingers examination 
scheduled in July 2006, he stated that he did not have any 
hand complaints and was not requesting a hand evaluation.  
That VA examination was, therefore, not conducted.  

Also, as will be discussed in further detail in the following 
decision, a right shoulder disability was not demonstrated 
until many years after the Veteran's discharge from active 
duty and was not shown to be related in any way to such 
service.  Thus, a remand to accord the agency of original 
jurisdiction an opportunity to schedule the Veteran for VA 
examinations relevant to his right shoulder claim is not 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § (4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been notified and is aware of the evidence 
needed to substantiate his service connection and increased 
rating claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between him 
and VA in obtaining such evidence.  He has actively 
participated in the claims process by submitting argument, 
lay evidence, and medical evidence.  His representative was 
furnished copies of relevant documents issued to the Veteran 
during the current appeal.  Therefore, the Board concludes 
that the Veteran was provided with a meaningful opportunity 
to participate in the claims process and has done so.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication of this appeal or to cause 
injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  
The Board finds, therefore, that any such error is harmless 
and does not prohibit consideration of the Veteran's service 
connection and increased rating claims on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473.  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

II.  Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
issues adjudicated herein and what the evidence in the claims 
file shows, or fails to show, with respect to these claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

	A.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Service connection for certain diseases, such as arthritis, 
may also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  

Also, service connection may be awarded for a disability on a 
secondary basis upon evidence that the disability is 
proximately due to, or the result of, a service-connected 
disorder.  38 C.F.R. § 3.310(a) (2009) & Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

		1.  Hands

Service treatment records are negative for complaints of, 
treatment for, or findings of a bilateral hand disability.  
In fact, no pertinent complaints were made, and no relevant 
findings were shown, at the October 1969 separation 
examination.  

Indeed, post-service medical records also fail to reflect the 
presence of a chronic bilateral hand disability.  In this 
regard, the Board notes that, in September 2001, the Veteran 
was issued a pre-fabricated thumb spica splint with metal 
stays at the thumb and volar wrist after sustaining a wrist 
sprain in 1999.  However, when the Veteran reported to a VA 
hand, thumb, and fingers examination in July 2006, he stated 
that he did not have any hand complaints and was not 
requesting an evaluation of his hands.  

At the recent hearing, the Veteran testified that he injured 
his hands when he fell several times while attempting to do 
yard work at home.  He maintains that he has been diagnosed 
with arthritis of his hands.  T. at 7-8, 17.  

Significantly, however, medical evidence of record fails to 
reflect the presence of a chronic bilateral hand disability.  
Of importance to the Board in this regard is the fact that 
all pertinent treatment records adequately referenced by the 
Veteran have been obtained and associated with the claims 
folder.  According to these reports, a chronic bilateral hand 
disability has not been diagnosed.  

Based on this evidentiary posture, the preponderance of the 
evidence is clearly against the Veteran's claim for service 
connection for such a disability-on any basis.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court 
held that, in the absence of proof of a present disability, 
there can be no valid claim).  See also Hickson v. West, 
12 Vet. App. 247, 253 (1999).  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt rule 
does not apply, and this service connection claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  

		2.  Wrists

Service treatment records are negative for complaints of, 
treatment for, or findings of a bilateral wrist disability.  
In fact, no pertinent complaints were made, and no relevant 
findings were shown, at the October 1969 separation 
examination.  

According to post-service medical records, the Veteran 
complained of continuing right wrist pain in June 1993.  When 
the Veteran sought treatment for tenderness over the dorsum 
of his left wrist in August 2001, the examining physician 
assessed probable instability versus a developmental 
abnormality.  In September 2001, the Veteran received a 
splint for his wrist after having sprained this joint in 
1999.  

At a VA joints examination conducted in July 2006, the 
Veteran stated that he fell in 1999 when while gardening in 
his yard his foot hit an old fence that had fallen down and 
that he had subsequently fallen in 2000 when while doing yard 
work he walked backwards and tripped over a limb.  A physical 
examination of the Veteran's wrists demonstrated pain, 
tenderness, and swelling.  X-rays showed a tiny bony density 
inferior to the triquetrum (most probably due to a small 
sesamoid bone in the lateral ligament) on the left and a 
slightly widened navicular lunate space and the possibility 
of mild medial subluxation of the lunate on the right.  The 
examiner diagnosed a recurrent left wrist sprain and right 
scapholunate dissociation.  

As this discussion illustrates, the first diagnosis of a 
chronic wrist disability is dated in July 2006, more than 
35 years after the Veteran's discharge from service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  
See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  

Of particular significance to the Board is the absence of any 
complaints of, treatment for, or findings of a wrist disorder 
in the service treatment records.  In fact, no mention of 
such symptomatology appears to have been made at the service 
separation examination.  Such is highly probative that a 
chronic wrist disability was not shown in service.  Also, 
post-service medical records do not provide a diagnosis of a 
chronic wrist disorder until more than 35 years after 
service.  In fact, the Veteran did not file a claim for 
service connection for such a disability until February 2006, 
also more than 35 years after his discharge from active duty.  
Further, the claims file contains no competent medical 
evidence even suggesting a relationship between the 
currently-diagnosed recurrent left wrist sprain and 
scapholunate dissociation of the right wrist and the 
Veteran's service.  The Board finds the medical evidence of 
record to be more probative than the contentions as to onset 
and etiology of the claimed condition rendered decades after 
service.  

Rather, the Veteran maintains that his service-connected left 
knee disability caused the falls in 1999 and 2000 which 
resulted in his current bilateral wrist disabilities.  See, 
e.g., T. at 6-7, 17.  While the Veteran is competent to 
report symptoms, the matter of the etiology of his diagnosed 
wrist disorder requires medical expertise to determine.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  
Thus, as a lay person, the Veteran is not competent to offer 
an opinion on medical causation, and the Board may not accept 
his unsupported lay speculation with regard to this matter.  
See Espiritu v. Derwinski, 2 Vet. App. at 494-495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).  

Significantly, the July 2006 VA examiner was unable to find 
any support for this assertion.  In fact, the examiner 
specifically concluded that the Veteran's bilateral wrist 
disability is not associated in any way to any type of 
mechanical failure of his left knee.  As the examiner pointed 
out, the Veteran admitted that the falls that he sustained 
occurred when his foot hit an old fence that had fallen down 
(while gardening in 1999) and when he walked backwards and 
tripped over a limb (while doing yard work in 2000).  
Clearly, therefore, these falls were the result of obstacles 
in the Veteran's yard, rather than any specific left knee 
pathology.  The claims folder contains no competent evidence 
refuting this medical opinion.  

Based on this evidentiary posture, the preponderance of the 
evidence in this case is against the claim for service 
connection for a chronic bilateral wrist disability-on 
either a direct basis, or as secondary to the 
service-connected left knee disabilities.  The benefit-of-
the-doubt rule does not apply, and this claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

		3.  Right Shoulder

Service treatment records are negative for complaints of, 
treatment for, or findings of a right shoulder disability.  
In fact, no pertinent complaints were made, and no relevant 
findings were shown, at the October 1969 separation 
examination.  

According to post-service medical records, in September 2005, 
the Veteran sought treatment for right shoulder pain.  At 
that time, he reported that such symptoms had begun in 
approximately July 2000, when his ex-girlfriend's son hit him 
(the Veteran) in the head and he (the Veteran) fell on his 
right shoulder.  X-rays taken of the Veteran's right shoulder 
in September 2005 showed minimal degenerative changes.  
Subsequent medical records reflect treatment for, and 
evaluation of, a possible impingement syndrome and minimal 
inflammatory changes (e.g., tendonitis) (by magnetic 
resonance imaging in December 2005), and probable rotator 
cuff tendonitis of the right shoulder (in March 2009).  

As this discussion illustrates, the first diagnosis of a 
chronic right shoulder disability is dated in September 2005, 
more than 35 years after the Veteran's discharge from 
service.  See Maxson, 230 F.3d 1330, 1333 (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim).  See also Mense, 1 Vet. App. 
354, 356 (affirming Board's denial of service connection 
where veteran failed to account for lengthy time period 
between service and initial symptoms of disability).  

Of particular significance to the Board in this matter is the 
absence of any complaints of, treatment for, or findings of a 
right shoulder disability in the service treatment records.  
In fact, no mention of such symptomatology appears to have 
been made at the service separation examination.  Such is 
highly probative that a chronic right shoulder disability was 
not shown in service.  Additionally, post-service medical 
records do not provide a diagnosis of a chronic right 
shoulder disorder until more than 35 years after service.  In 
fact, the Veteran did not file a claim for service connection 
for such a disability until February 2006, also more than 
35 years after his discharge from active duty.  Further, the 
claims file contains no competent medical evidence even 
suggesting a relationship between the currently-diagnosed 
arthritis, impingement syndrome, and tendonitis of the 
Veteran's right shoulder and his active duty.  [Indeed, the 
Veteran himself admitted at a September 2005 VA outpatient 
treatment session that his right shoulder pain began in July 
2000, when his ex-girlfriend's son hit him in the head and he 
fell on his right shoulder.]  The Board finds the medical 
evidence of record to be more probative than the contentions 
as to onset and etiology of the claimed condition rendered 
decades after service.  

The Board acknowledges the Veteran's recent testimony that 
his service-connected left knee disability caused falls in 
1999 and 2000 which resulted in his current right shoulder 
problems.  T. at 6-7, 17.  While the Veteran is competent to 
report symptoms, the matter of the etiology of his diagnosed 
right shoulder disability requires medical expertise to 
determine.  See Jandreau, 492 F.3d 1372, 1376-77.  Thus, as a 
lay person, the Veteran is not competent to offer an opinion 
on medical causation, and the Board may not accept his 
unsupported lay speculation with regard to this matter.  See 
Espiritu, 2 Vet. App. at 494-495; Grottveit, 5 Vet. App. 91, 
93; Miller, 2 Vet. App. 578, 580.  

Significantly, the Veteran admitted at the July 2006 VA 
examination that the falls that he sustained occurred when he 
was gardening in 1999 and his foot hit an old fence that had 
fallen down and when he was doing yard work in 2000 and he 
walked backwards and tripped over a limb.  These falls were 
the result of obstacles in the Veteran's yard, rather than 
any specific left knee pathology.  Thus, the Board does not 
find the Veteran's current assertion that his 
service-connected left knee disability is of such severity as 
to have caused multiple falls which, in turn, have resulted 
in right shoulder pathology to be persuasive.  

Of further importance to the Board is the fact that the 
Veteran has provided conflicting accounts of the origins of 
his right shoulder symptomatology.  As previously noted 
herein, the Veteran himself admitted at a September 2005 VA 
outpatient treatment session that his right shoulder pain 
began in July 2000, when his ex-girlfriend's son hit him in 
the head and he fell on his right shoulder.  Significantly, 
the claims file contains no competent evidence relating the 
currently-diagnosed arthritis, impingement syndrome, and 
tendonitis of the Veteran's right shoulder with his 
service-connected left knee disorders.  

Consequently, and based on this evidentiary posture, the 
Board finds that the preponderance of the evidence in this 
case is against the claim for service connection for a 
chronic right shoulder disability-on either a direct basis, 
or as secondary to the service-connected left knee 
disabilities.  The benefit-of-the-doubt rule does not apply, 
and this claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. 49, 54 (1990).  

	B.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2009).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2009).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

By reasonable doubt, it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2009).  Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Here, in a February 1972 rating action, the RO in Chicago, 
Illinois granted service connection for subluxation of the 
patella of the left knee (0%, effective from September 1971).  
In a September 1980 decision, the Chicago RO redefined this 
disability as post-operative residuals of a torn cruciate 
ligament of the left knee and awarded a compensable rating of 
20%, effective from April 1980.  In a May 1981 rating action, 
the Chicago RO awarded an increased evaluation of 30%, 
effective from May 1981.  By an April 2002 decision, the RO 
in Waco, Texas granted a separate compensable rating of 10%, 
effective from February 2001, for the traumatic arthritis of 
the Veteran's left knee.  These service-connected 
disabilities remain so evaluated.  

		1.  Post-Operative Residuals Of Torn Ligaments Of 
The Left Knee

According to the appropriate diagnostic code, the following 
ratings are warranted for varying degrees of instability of 
the knee joint:  10 percent for slight recurrent subluxation 
or lateral instability, 20 percent for moderate recurrent 
subluxation or lateral instability, and 30 percent for severe 
recurrent subluxation or lateral instability.  A higher 
evaluation may not be awarded under this diagnostic code.  
38 C.F.R. § 4.71a, DC 5257.  

Here, the Veteran contends that the service-connected 
post-operative residuals of torn ligaments of his left knee 
are more severe than the current 30 percent rating indicates.  
In particular, throughout the entire appeal period, he has 
asserted that the instability of his left knee requires use 
of a brace for this joint.  See, e.g., October 2009 hearing 
transcript (T.) at 5.  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  
The Board finds that the pertinent medical findings, as shown 
in the relevant examinations and outpatient treatment 
sessions conducted during the current appeal, directly 
address the criteria under which the torn ligaments of the 
Veteran's left knee disability is evaluated and are, thus, 
more probative than the subjective evidence of complaints of 
increased symptomatology.  

Available medical records indicate that, during the current 
appeal, the Veteran has undergone a VA examination of his 
left knee.  In addition, he has sought outpatient treatment 
for his left knee symptoms on occasion.  

The physical examinations conducted on the Veteran's right 
knee at those times have demonstrated lateral instability 
with varus stress at zero and 30 degrees as well as a mildly 
positive Lachman's test.  However, as previously noted 
herein, the currently-assigned 30% rating for this 
service-connected left knee disability is the highest 
evaluation warranted pursuant to the applicable diagnostic 
code.  38 C.F.R. § 4.71a, DC 5257.  

Further, the Board acknowledges that X-rays taken of the 
Veteran's left tibia and fibula in July 2009 showed an old 
tiny chip fracture at the tip of the lateral malleolus as 
well as a single surgical metallic staple at the proximal 
tibia.  Significantly, however, neither those radiographic 
films, nor any other X-rays taken or physical examinations 
completed on the Veteran's left tibia and fibula during the 
current appeal reflect nonunion of the tibia and fibula.  In 
addition, at no time during the current appeal period has 
ankylosis of the Veteran's left knee been shown.  Thus, a 
disability rating greater than currently-assigned 30% 
evaluation-based upon impairment resulting from either 
tibia/fibula, or ankylosis, pathology, is not warranted.  
38 C.F.R. § 4.71a, DCs 5256, 5262.  

Under these circumstances, therefore, there is no basis to 
assign a disability rating greater than the 
currently-assigned 30 percent rating for the 
service-connected post-operative residuals of torn ligaments 
of the left knee at any time during the current appeal.  The 
Veteran's appeal for an increased disability rating for this 
service-connected disability must, therefore, be denied.

		2.  Traumatic Arthritis Of The Left Knee

Arthritis, which is due to trauma and which is substantiated 
by X-ray findings, is evaluated as impairment resulting from 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  
Impairment resulting from degenerative arthritis is rated 
based upon the extent of limitation of motion of the joint.  
38 C.F.R. § 4.71a, DC 5003.  

Initially, in this regard the Board notes that normal flexion 
and extension of the knee joint range from 140 degrees to 
zero degrees.  38 C.F.R. § 4.71, Plate II.  The VA General 
Counsel has determined that separate ratings may be awarded 
for disability of the same joint based upon findings of 
limitation of flexion and limitation of extension of the leg.  
VAOPGCPREC 9-2004 (Sept. 2004).  

According to a relevant diagnostic code, the following 
ratings are warranted for varying degrees of limitation of 
flexion of the knee:  0 percent for limitation of flexion of 
the leg to 60 degrees, 10 percent for limitation of flexion 
of the leg to 45 degrees, 20 percent for limitation of 
flexion of the leg to 30 degrees, and 30 percent for 
limitation of flexion of the leg to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.  

In addition, the following ratings are warranted for varying 
degrees of limitation of extension of the knee:  0 percent 
for limitation of extension of the leg to 5 degrees, 10 
percent for limitation of extension of the leg to 10 degrees, 
20 percent for limitation of extension of the leg to 
15 degrees, 30 percent for limitation of extension of the leg 
to 20 degrees, 40 percent for limitation of extension of the 
leg to 30 degrees, and 50 percent for limitation of extension 
to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  Specifically, determinations 
should be made that adequately portray the extent of the 
functional loss "in terms of the degree of additional 
range-of-motion loss due to pain on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
also 38 C.F.R. § 4.59 (2009) ("[t]he intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability . . . [and] to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint").  

Here, the Veteran contends that the service-connected 
traumatic arthritis of his left knee disability is more 
severe than the current 10 percent rating indicates.  In 
particular, throughout the entire appeal period, he has 
described left knee pain, limitation of motion, and swelling.  
See, e.g., T. at 3-5.  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  
The Board finds that the pertinent medical findings, as shown 
in the relevant examinations and outpatient treatment 
sessions conducted during the current appeal, directly 
address the criteria under which the traumatic arthritis of 
the Veteran's left knee disability is evaluated and are, 
thus, more probative than the subjective evidence of 
complaints of increased symptomatology.  

Available medical records indicate that, during the current 
appeal, the Veteran has undergone a VA examination of his 
left knee.  In addition, he has sought outpatient treatment 
for his left knee symptomatology on occasion.  

The physical examinations conducted on the Veteran's left 
knee at those times showed no worse than 95 degrees of 
limitation of flexion, and 10 degrees of limitation of 
extension, of this joint.  Without evidence of limitation of 
extension to 15 degrees, the next higher rating based on such 
impairment is not warranted.  See 38 C.F.R. § 4.71a, DC 5261.  
Also, without evidence of limitation of flexion of the 
Veteran's left knee to 45 degrees, a separate compensable 
evaluation of 10% based on limitation of flexion of this 
joint is not warranted.  38 C.F.R. § 4.71a, DC 5260.  

Additionally, throughout the current appeal, the Veteran has 
reported that his left knee disability affects his daily 
activities.  Specifically, he states that he is unable to 
push a lawn mower, work in a garden, complete any type of 
yard work, or walk long distances.  See, e.g., T. at 9-10, 
13.  In this regard, the Board notes that pain, tenderness, 
crepitus, and small effusion of the Veteran's left knee have 
been objectively shown on examination.  Significantly, 
however, the March 2009 VA examiner explained that, upon 
repetitive use, the Veteran's left knee exhibited no 
additional limitation of motion (other than increased pain), 
flare-ups, incoordination, fatigue, weakness, or lack of 
endurance.  

Based on this evidence, the Board finds that the 
currently-assigned 10 percent rating for the 
service-connected traumatic arthritis of the Veteran's left 
knee adequately portrays the functional impairment, pain, and 
weakness that he experiences as a consequence of use of this 
joint.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260-5261.  Of 
particular significance to the Board are the relatively mild 
findings shown on examinations.  

Under these circumstances, therefore, there is no basis to 
assign a disability rating greater than the 
currently-assigned 10 percent rating for the 
service-connected traumatic arthritis of the Veteran's left 
knee at any time during the current appeal.  The Veteran's 
appeal for an increased disability rating for this 
service-connected disability must, therefore, be denied.  

		3.  Additional Considerations

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the 
service-connected post-operative residuals of torn ligaments 
of the left knee or the service-connected traumatic arthritis 
of the left knee at any time during the current appeal.  That 
provision provides that, in exceptional circumstances, where 
the schedular evaluations are found to be inadequate, a 
veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as shown by evidence reflecting 
that the disability at issue causes marked interference with 
employment or has in the past or continues to require 
frequent periods of hospitalization, thereby rendering 
impractical the use of the regular schedular standards.  Id.  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disorder are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology associated with the 
post-operative residuals of torn ligaments, and traumatic 
arthritis, of his left knee and provide for additional or 
more severe symptoms than currently shown by the evidence.  
Thus, the Veteran's disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, the Board concludes that referral 
for extraschedular consideration-for either of these 
service-connected disabilities-is not warranted.  

Lastly, the Board acknowledges that, in a July 2007 rating 
action, the RO denied the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
The Veteran did not initiate an appeal of that denial.  Thus, 
any further discussion of a TDIU claim is not necessary.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Service connection for a bilateral hand disability is denied.  

Service connection for a bilateral wrist disability is 
denied.  

Service connection for a right shoulder disability is denied.  

A disability rating greater than 30 percent for 
post-operative residuals of torn ligaments of the left knee 
is denied.  

A disability rating greater than 10 percent for traumatic 
arthritis of the left knee is denied.  



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


